DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/447,501 filed on 06/20/2019 presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/29/2020 is acknowledged by the examiner and the cited references have been considered except where lined through in the examination of the claims now pending.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 is rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software per se.  The claim lacks the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101.  It is clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  In this case, the claim recites “a system comprising: one or more memory component…; and one or more processing component…”  In view of the Applicant’s open ended description (Par. [0030]) and under the 
Claims 2-16 are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above.  Claims 2-16 are depended on claim 1; however, they do not add any feature or subject matter that would solve any of the non-statutory deficiencies of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-13, 15, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Manu Jacob Kurian (US 2017/0359408 A1) (hereinafter Kurian) in view of Suryanarayanan et al. (US 2014/0258450 A1) (hereinafter Suryanarayanan).

As per claim 1, Kurian discloses A system for initiating and deploying resources for interactions, the system comprising: one or more memory components having computer readable code store thereon; and one or more processing components operatively coupled to the one or more memory components (e.g. Kurian; [Fig. 1] [0024-0032]), wherein the one or more processing components are configured to execute the computer readable code to: identify a user location of a user using a user computer system of the user (e.g. Kurian; [0038] discloses determining location of the user using a location determining device of the user device.  For example, the location of the user may be determined by a location determining device such as GPS device, NFC, or the like.); identify an entity at which the user is located based on the user location (e.g. Kurian; [0038] discloses determining identity of the merchant entity or second user based on the user location.); identify a plurality of resource pools (e.g. Kurian; [0024] discloses a user may have resource pools with the one or more entities.  [0026] [0028] discloses user may access the users’ resource pools located at the resource transfer entities.  [0058] discloses keeping account of the user resource pool, holding pool and the destination pool (entity resource pools).   Also see [0034] [0043] [0050-0053] [0077].); and send a resource pool notification to the user computer system of the user before the user enters into an interaction with the entity (e.g. Kurian; [0007] discloses notifying the user that the resource pool fails to satisfy the request.  [0043-0045] discloses notifying the user when resource amount may not be sufficient in the resource pool.  The notification may be any type of communication with the user, such as but not limited to a phone call, text message, e-mail, sound alert, color alert, or the like on the user device.).
Kurian does not expressly disclose identify a resource pool from the plurality of resource pools based on optimization of resource grants for the plurality of resource pools based on using each of the plurality of resource pools with the entity.
However, Suryanarayanan discloses identify a resource pool from the plurality of resource pools based on optimization of resource grants for the plurality of resource pools based on using each of the plurality of resource pools with the entity (e.g. Suryanarayanan; [0040-0041] discloses system selects the data center based on the calculation of latency factors 
Furthermore, Suryanarayanan also discloses wherein the one or more processing components are configured to execute the computer readable code to: identify a user location of a user using a user computer system of the user (e.g. Suryanarayanan; [Fig. 6, 604] [0101-0102] discloses identifying geographic location of the user computing system.); identify an entity at which the user is located based on the user location (e.g. Suryanarayanan; [Fig. 6, 606] [0103] [0108] discloses determining a set of data centers within a radius of the user computing device.  [0041] discloses selecting a data center based on a geographic distance between the data centers and the user computing system location.  Also see [0110-0111, 0118]); identify a plurality of resource pools (e.g. Suryanarayanan; [Fig. 6, 606] discloses determining a set of data centers that include the computing resources.  [0038] discloses a user computing system may communicate with different data centers, particularly when the user computing system has moved to a different geographic region.  [0040-0041] discloses selecting a data center from a set of data centers.  [0103] disclose determining a set of data centers that includes the computing resources requested within a radius of the user computing device.  [0104-0105] discloses identifying the set of data centers that include all of the desired computing resources.  Also see [0107] [0110]).

 
As per claim 2, the combination of Kurian and Suryanarayanan discloses The system of claim 1 [See rejection to claim 1 above], wherein identifying the plurality of resource pools comprises identifying a resource application of the user and identifying one or more user resource pools within the resource application (e.g. Kurian; [0028] [0030] [0032] [Fig. 1] discloses the resource application allows the one or more users to manage the user’ resource pools held by the one or more entities.  [0037] the user device may be utilized by the user to send a hold resource amount to the resource transfer entity, the entity holding the user’s resource pool.  The user may provide the resource transfer entity the hold resource amount through the use of an online resource application.  The resource transfer systems may simply access the hold resource amount entered by the user in a resource application.  Suryanarayanan; [0082] discloses identifying data centers based on physical resources associated with the data center or software resources, such as application.  [0085] discloses the application resource identification can identify applications or services available at a data center. [0103] discloses the application resource identification module facilitates identifying the set of data centers that include the requested computing resource.); and accessing one or more providers of resource pools and identifying one or more potential resource pools that the user does not currently have (e.g. Suryanarayanan; [0085] discloses particular application may be restricted from a subset of data . 

As per claim 4, the combination of Kurian and Suryanarayanan discloses The system of claim 1 [See rejection to claim 1 above], wherein sending the resource pool notification to the user computer system of the user comprises: changing an interface on a display of the user computer system of the user with a resource status indicator to indicate that the resource pool within the resource application is active and ready for use with the entity (e.g. Kurian;  [0007] discloses notifying the user that the resource pool fails to satisfy the request.  [0036] discloses identifying if the user’s resource pool is active.  For example, the user account is active and has resources.  [0043] discloses user may be notified to make changes to the allocated resources.  [0044] discloses notifying user resource pool information, the notification may be any type of communication with the user, such as but not limited to text message, sound alert, color alert, or the like on the user device.). 

 The system of claim 1 [See rejection to claim 1 above], wherein the user location is based on one or more location determining components of the user computer system of the user (e.g. Kurian; [0038] discloses determining location of the user using a location determining device of the user device.  For example, the location of the user may be determined by a location determining device such as GPS device, NFC, or the like.  Suryanarayanan; [Fig. 6, 604] [0101-0102] also discloses identifying geographic location of the user computing system.  Identifying the geographic location of the user computing system may include identifying the location within a threshold degree of specificity.  The location may be identified based on IP address of the user computing system, Global Positioning System of the user device or by querying a user of the user computing system.). 

As per claim 7, the combination of Kurian and Suryanarayanan discloses The system of claim 6 [See rejection to claim 6 above], wherein the one or more location determining components utilize near-field communication (NFC) with one or more third-party systems in order to determine the user location (e.g. Kurian; [0038] discloses determining location of the user using a location determining device of the user device.  For example, the location of the user may be determined by a location determining device such as GPS device, NFC, or the like.  Suryanarayanan; [Fig. 6, 604] [0101-0102] also discloses identifying geographic location of the user computing system.  Identifying the geographic location of the user computing system may include identifying the location within a threshold degree of specificity.  The location may be identified based on IP address of the user computing system, Global Positioning System of the user device or by querying a user of the user computing system.). 

As per claim 8, the combination of Kurian and Suryanarayanan discloses The system of claim 6 [See rejection to claim 6 above], wherein the one or more location determining components utilize global positioning systems (GPS) in order to determine the user location (e.g. Kurian; [0038] discloses determining location of the user using a location determining device of the user device.  For example, the location of the user may be determined by a location determining device such as GPS device, NFC, or the like.  Suryanarayanan; [Fig. 6, 604] [0101-0102] also discloses identifying geographic location of the user computing system.  Identifying the geographic location of the user computing system may include identifying the location within a threshold degree of specificity.  The location may be identified based on IP address of the user computing system, Global Positioning System of the user device or by querying a user of the user computing system.). 

As per claim 9, the combination of Kurian and Suryanarayanan discloses The system of claim 6 [See rejection to claim 6 above], wherein the one or more location determining components utilize geo-fencing in order to determine the user location (e.g. Kurian; [0038] discloses determining location of the user using a location determining device of the user device.  For example, the location of the user may be determined by a location determining device such as GPS device, NFC, or the like.  It is understood that geo-fencing is determined based on the GPS data.  Suryanarayanan; [Fig. 6, 604] [0101-0102] also discloses identifying geographic location of the user computing system.  Identifying the geographic location of the user computing system may include identifying the location within a threshold degree of specificity.  . 

As per claim 10, the combination of Kurian and Suryanarayanan discloses The system of claim 2 [See rejection to claim 2 above], wherein the resource application of the user is a digital wallet and the plurality of resource pools are a plurality of resource accounts (e.g. Kurian; [Fig. 1] [0028, 0030, 0032, 0037] discloses resource applications (132, 152 and 172).  [0063] these resource applications may be a valid digital wallet.  [0035] discloses the resource allocation may be related to a purchase of a product by a user from a merchant entity through the use of a user resource pool (e.g., user account) that is held by a resource transfer entity.  [0036] discloses user’s resource pool is the user account.  [0077] disclose the resource pools may be accounts such as a user account and a merchant account.  Also see [0050] [0058]).

As per claim 11, the combination of Kurian and Suryanarayanan discloses The system of claim 1 [See rejection to claim 1 above], wherein identifying the resource pool from the plurality of resource pools comprises identifying the resource pool that is provided by the entity at which the user is located (e.g. Kurian; [0038] discloses determining location of the user using a location determining device of the user device and determining identity of the merchant entity or second user based on the user location.  [0024] [0026] [0028] discloses a user may have resource pools with the one or more entities.  The user may access the user’s resource pools located at the resource transfer entities.  Suryanarayanan; [Fig. 6, 606-612] [0103-0113] discloses calculating a latency factor for each data center; identifying a data center with the . 

As per claim 12, the combination of Kurian and Suryanarayanan discloses The system of claim 2 [See rejection to claim 2 above], wherein identifying the resource pool from the plurality of resource pools comprises identifying an available resource pool that is currently in the resource application (e.g. Kurian; [0040] discloses determination of the available resources is made when compared to the hold resource amount received.  Once the resource transfer system has the hold resource amount received from the user, the systems verify that the user resource pool has resource amount that would cover the hold resource amount for the resource transfer.  Suryanarayanan; [0055-0056] discloses resource allocation system may select a data center based on a number of factors including an expected latency of a connection between data center and a user computing system and the computing resource available at the data center.  [0077-0078] discloses selecting a data center based on a number of factors including load on the data center computer, resources available on the data center computer, the type of computing resource requested, etc.  [0088] discloses data center resource allocation system may facilitate identifying the availability of resources within a particular data center that includes the data center resource allocation system.  Also see [0082] [0084] [0112-0113].). 

 the combination of Kurian and Suryanarayanan discloses The system of claim 2 [See rejection to claim 2 above], wherein identifying the resource pool from the plurality of resource pools comprises identifying a potential resource pool that is not in the resource application of the user (e.g. Kurian; [0044-0045] discloses notifying the user if any resource request have been rejected based on the allocated resources, in order to allow the user to manage the resource allocation of the resources in the user’s resource pool.  After being notified of the rejection, or potential rejection, the user may know that the allocated resources will not be transferred, the user may adjust the resource allocation.  The user may request that the one or more resources transfer requests be accepted when the user is aware of additional resources that will be added to the resource pool.  Also see [0058].  Suryanarayanan; [0082] discloses identifying data centers based on physical resources associated with the data center or software resources, such as application.  [0085] discloses the application resource identification can identify applications or services available at a data center. [0103] discloses the application resource identification module facilitates identifying the set of data centers that include the requested computing resource.  [0147] discloses the application resource identification module determines whether the data center has access to an application resource requested by the user.). 

As per claim 15, the combination of Kurian and Suryanarayanan discloses The system of claim 1 [See rejection to claim 1 above], wherein identifying the resource pool from the plurality of resource pools based on optimization of resource grants comprises identifying the resource pool that provides maximized resources for the interaction with the entity at the user location (e.g. Suryanarayanan; [0040-0041] discloses system selects the data center based on the calculation of latency factors that correlate, to the latency of a communication . 

As per claims 17 and 18, these are method claims having similar limitations as cited in system claims 1 and 2, respectively.  Thus, claims 17 and 18 are also rejected under the same rationale as cited in the rejection of rejected claims 1 and 2, respectively.

As per claim 20, this is a computer program product claim having similar limitations as cited in system claim 1.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 1.

Claims 3, 5 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kurian in view of Suryanarayanan and further in view of Dintenfass et al. (US 2018/0041449 A1) (hereinafter Dintenfass).

 The system of claim 1 [See rejection to claim 1 above], wherein sending the resource pool notification to the user computer system of the user comprises: changing an interface on a display of the user computer system of the user with a resource status indicator to indicate that the resource pool is recommended for use with the entity (e.g. Kurian;  [0007] discloses notifying the user that the resource pool fails to satisfy the request.  [0043] discloses user may be notified to make changes to the allocated resources.  [0044] discloses notifying user resource pool information, the notification may be any type of communication with the user, such as but not limited to text message, sound alert, color alert, or the like on the user device.).
The combination of Kurian and Suryanarayanan does not expressly disclose displaying a resource status indicator to indicate that the resource pool is recommended for use with the entity.
However, Dintenfass discloses changing an interface on a display of the user computer system of the user with a resource status indicator to indicate that the resource pool is recommended for use with the entity (e.g. Dintenfass; [Abstract] [0003] discloses identifying suggested resource pools and or resource pool allocations to present to the user.  [0004] discloses the system may identify suggested resource allocations for the resource pool, as well as suggested modifications for current resource pools of the user, and present both to the user along with the user’s goals associated with the resource pool.  [0006] [0012-0014] discloses electronically providing the user the suggested resource pool on a user interface on the user computer system.  Also see [0038-0039] [0041-0042] [0044] [0053-0054]).


As per claim 5, the combination of Kurian and Suryanarayanan discloses The system of claim 1 [See rejection to claim 1 above], wherein sending the resource pool notification to the user computer system of the user comprises: changing an interface on a display of the user computer system of the user with a resource status indicator to indicate that the resource pool recommended requires activation by the user before use with the entity (e.g. Kurian;  [0007] discloses notifying the user that the resource pool fails to satisfy the request.  [0043] discloses user may be notified to make changes to the allocated resources.  [0044] discloses notifying user resource pool information, the notification may be any type of communication with the user, such as but not limited to text message, sound alert, color alert, or the like on the user device.). 
The combination of Kurian and Suryanarayanan does not disclose a resource status indicator to indicate that the resource pool recommended requires activation by the user before use with the entity.
However, Dintenfass discloses changing an interface on a display of the user computer system of the user with a resource status indicator to indicate that the resource pool recommended requires activation by the user before use with the entity (e.g. Dintenfass; [Abstract] [0003] discloses identifying and presenting suggested resource pools and or resource pool allocations to the user.  The system receives a selected resource pool from the user, and begin initiation of the new resource pool  [0004] discloses the system may identify suggested resource allocations for the resource pool, as well as suggested modifications for current resource pools of the user, and present both to the user along with the user’s goals associated with the resource pool.  The user may select a suggested resource allocation for the new resource pool, as well as suggested modifications for current resource pools in order to determine how the selections affect the user’s goals.  Once the selection is made, the processing systems initiate the selected resource allocation at the time of initiating the new resource pool.  [0006] [0012-0014] The invention further includes electronically determining when the new resource pool initiated by the user and the suggested resource pool are different, and in response electronically providing the user the suggested resource pool on a user interface, wherein the user interface is provided by the entity system on the user computer system; and electronically receiving a selected resource pool, wherein the selected resource pool is received from the user computer system. The invention further includes electronically initiating the selected resource pool, wherein the selected resource pool is initiated through the entity systems.  Thus, the user desired new resource pool is initiated after receiving user selection of the suggested resource pool.  Also see [0038-0039] [0041-0042] [0044] [0053-0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of presenting suggested resource pool to the user on the display of the user device to select the desired resource pool as taught by Dintenfass into Kurian and Suryanarayanan because it would allow improve processing since the 

As per claim 19, this is a method claim having similar limitations as cited in system claim 3.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to 35 U.S.C. 101 and/or 112 rejections detailed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 21, 2021

/HIREN P PATEL/Primary Examiner, Art Unit 2196